IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 9, 2009
                                No. 08-31151
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

LLOYD T STEPHENS,

                                           Plaintiff-Appellant

v.

4TH JUDICIAL DISTRICT COURT; JIMMY DIMOS; WENDELL MANNING;
ALVIN SHARP,

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 3:08-CV-857


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Lloyd T. Stephens appeals from the district court’s judgment dismissing
his action against a state court and three state court judges for lack of subject
matter jurisdiction pursuant to the Rooker/Feldman doctrine, 1 Stephens
challenges the actions of the state court judges in state court proceedings


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
      1
        See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462
(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                  No. 08-31151

relating to a long-running custodial dispute involving his severely disabled adult
son. See In re Interdiction of Stephens, 930 So. 2d 1222 (La. Ct. App. 2006). He
argues that the district court erred by denying his motion for appointment of
counsel. Because Stephens’s action clearly was barred by the Rooker/Feldman
doctrine, his case did not present exceptional circumstances warranting the
appointment of counsel. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
      Stephens’s appeal is dismissed as frivolous. See 5 TH C IR. R. 42.2; Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983). Stephens moves for appointment of
counsel on appeal, for oral argument, and for media to be present at oral
argument. Those motions are denied.
      This is at least Stephens’s second attempt in federal court to overturn the
adverse judgments of the Louisiana courts in his custodial dispute. See Stephens
v. 4th Judicial Court, No. 9:01-CV-00193 (E.D. Tex. Oct. 10, 2001). Both of his
federal cases were dismissed pursuant to the Rooker/Feldman doctrine.
Moreover, his most recent substantive custodial claims have been thoroughly
considered by the Louisiana state courts. See In re Interdiction of Stephens, 930
So. 2d at 1224-29. Stephens is warned that frivolous appeals in the future will
invite the imposition of sanctions.
      APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING
ISSUED.




                                        2